TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED NOVEMBER 21, 2013



                                      NO. 03-11-00555-CR


                               Edwin Gus Schneider, Appellant

                                                v.

                                  The State of Texas, Appellee




     APPEAL FROM THE 26TH DISTRICT COURT OF WILLIAMSON COUNTY
       BEFORE CHIEF JUSTICE JONES, JUSTICES FIELD AND ABOUSSIE*
               AFFIRMED -- OPINION BY JUSTICE ABOUSSIE




THIS CAUSE came on to be heard on the record of the court below, and the same being

considered, it is the opinion of this Court that there was no error requiring reversal in the trial

court’s judgments of conviction: IT IS ORDERED, ADJUDGED AND DECREED by the

Court that the trial court’s judgments of conviction are in all things affirmed; and it appearing

that the appellant is indigent and unable to pay costs, that no adjudication as to costs is made;

and that this decision be certified below for observance.



*Before Marilyn Aboussie, Chief Justice (retired), Third Court of Appeals, sitting by assignment.
See Tex. Gov’t Code § 74.003(b).